     Case 2:20-cv-01172-JCM-DJA Document 6
                                         5 Filed 07/16/20
                                                 07/15/20 Page 1 of 3


 1   KIMBERLY P. STEIN, ESQ.
     Nevada Bar No. 8675
 2   E-mail: kps@fdlawlv.com
     FLANGAS LAW GROUP
 3   3275 S. Jones Blvd., Suite 105
     Las Vegas, NV 89146
 4   Telephone: (702) 307-9500
     Attorneys for Defendant
 5   Ignite International, Ltd.

 6

 7                      IN THE UNITED STATES DISTRICT COURT

 8                            FOR THE DISTRICT OF NEVADA

 9   TYLER BAKER, on behalf of himself and            CASE NO.: 2:20-CV-001172-JCM-DJA
     those similarly situated,
10                                                    STIPULATION AND ORDER
                           Plaintiff,                 EXTENDING TIME FOR
11                                                    DEFENDANT IGNITE
            v.                                        INTERNATIONAL, LTD. TO
12                                                    RESPOND TO COMPLAINT
     IGNITE INTERNATIONAL, LTD.,
13
                           Defendant.
14

15          Plaintiff Tyler Baker (“Baker”) and Defendant Ignite International, Ltd. (“Ignite”)
16   respectfully submit this Stipulation Extending Time for Ignite to Respond to the Complaint
17   pursuant to Federal Rule of Civil Procedure 12(a).
18                                       STIPULATION
19          WHEREAS, on June 23, 2020, Baker filed his Complaint in this matter;
20          WHEREAS, on June 26, 2020, Baker served its Complaint on Ignite, making
21   July 17, 2020 Ignite’s present deadline to respond to the Complaint;
22          WHEREAS, Ignite has requested an extension of time to respond to the Complaint
23   and Baker has agreed to such extension;
24          WHEREAS, Baker and Ignite therefore agree that the last day for Ignite to respond
25   to the Complaint is extended to and including July 31, 2020; and
26          WHEREAS, this Stipulation will not alter the date of any event or any deadline
27   already fixed by Court order.
28   ///


                                                -1-
     Case 2:20-cv-01172-JCM-DJA Document 6
                                         5 Filed 07/16/20
                                                 07/15/20 Page 2 of 3


 1          ACCORDINGLY, IT IS HEREBY STIPULATED AS FOLLOWS:

 2          Defendant Ignite International, Ltd. has until July 31, 2020 to respond to the

 3   Complaint.

 4          The Parties agree that by entering into this Stipulation, no Party waives any right

 5   or remedy.

 6          IT IS SO STIPULATED.

 7

 8    Dated this 15th day of July, 2020        KAZEROUNI LAW GROUP, APC
 9
                                               /s/Gastavo Ponce______________________
10                                             Gustavo Ponce, Esq.
                                               Nevada Bar No. 15084
11                                             6069 South Fort Apache Rd., Suite 100
                                               Las Vegas, Nevada 89148
12
                                               Attorneys for Plaintiff TYLER BAKER and the
13
                                               Putative Class
14

15   Dated this 15th day of July, 2020           FLANGAS LAW GROUP
16
                                                 /s/ Kimberly P. Stein
17                                               KIMBERLY P. STEIN, ESQ.
                                                 Nevada Bar No. 8675
18                                               E-mail: kps@fdlawlv.com
                                                 3275 South Jones Blvd., Suite 105
19
                                                 Las Vegas, Nevada 89146
20                                               Attorneys for Defendant Ignite International,
                                                 Ltd.
21

22

23

24

25

26

27

28


                                                -2-
     Case 2:20-cv-01172-JCM-DJA Document 6
                                         5 Filed 07/16/20
                                                 07/15/20 Page 3 of 3


 1                                             ORDER

 2           In Order to move this case along, the Court hereby GRANTS the proposed
 3   stipulation.
 4           The Court expects the parties to fully comply with the local rules, including LR 6-
 5   1, LR6-2, and LR 7-1.
 6           IT IS SO ORDERED.
 7   DATED
     Dated thisthis
                 __ 16th
                    day ofday of2020
                           July, July, 2020.

 8                                         _______________________________________
 9                                         UNITED
                                           Daniel J.STATES
                                                    AlbregtsDISTRICT COURT JUDGE
                                           United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -3-
